Citation Nr: 1640863	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-20 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for residuals of a gunshot wound to the right shoulder, with neuropathy of the axillary nerve and shortening of the upper extremity, prior to September 22, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for residuals of a gunshot wound to the right shoulder status post total right shoulder replacement from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016.  

3.  Entitlement to a disability rating in excess of 90 percent for residuals of a gunshot wound to the right shoulder status post total right shoulder replacement since March 16, 2016.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the case was transferred to the RO in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Prior to September 22, 2011, the Veteran's residuals of a gunshot wound to the right shoulder with neuropathy of the axillary nerve and shortening of the upper extremity was manifested by severe incomplete paralysis of the upper radicular peripheral nerves; there was no objective evidence of complete paralysis with complete loss of all shoulder and elbow movements or of severely affected shoulder and elbow movements.  

2.  For the periods from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016, the Veteran's residuals of a gunshot wound to the right shoulder status post total shoulder replacement was manifest by chronic residuals of severe painful right shoulder motion and weakness; there was no evidence of complete paralysis of the right upper radicular peripheral nerves, or of loss of the head of the humerus, or loss of use of the right arm that was equally well served by an amputation with a suitable prosthesis.  

3.  Since March 16, 2016, the Veteran's residuals of a gunshot wound to the right shoulder status post total shoulder replacement is manifest by functioning so diminished in the right arm that amputation with prosthesis would equally serve the Veteran; there is no evidence of anatomical loss or loss of use of another extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for residuals of a gunshot wound to the right shoulder with neuropathy of the axillary nerve and shortening of the upper extremity have not been met prior to September 22, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.73, 4.124a, Diagnostic Codes 5200-5203, 5301-5304, 8510 (2015).  

2.  The criteria for a 60 percent disability rating, but no more, for residuals of a gunshot wound to the right shoulder status post total shoulder replacement are met for the periods from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.73, 4.124a, Diagnostic Codes 5051, 5121, 5200-5203, 5301-5304, 8510 (2015).  

3.  The criteria for a disability rating in excess of 90 percent for residuals of a gunshot wound to the right shoulder status post total shoulder replacement have not been met since March 16, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.73, 4.124a, Diagnostic Codes 5051, 5121, 5200-5203, 5301-5304, 8510 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2105).  

The Veteran and his representative contend that he is entitled to higher disability ratings than those assigned during the pendency of his appeal for residuals of a gunshot wound to the right shoulder due to the severity of his symptoms.  As the Veteran is right arm dominant, the right shoulder disability is evaluated as a major joint.  38 C.F.R. § 4.69 (2015).  The Veteran has not attributed any unemployment to his service-connected right shoulder disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Prior to September 22, 2011, the date of the Veteran's initial right shoulder total shoulder replacement surgery, a 50 percent rating for residuals of a gunshot wound to the right shoulder was awarded primarily under 38 C.F.R. § 4.124a, Diagnostic Code 8510, for neuropathy of the axillary nerves, and 38 C.F.R. § 4.71a, Diagnostic Code 5202, for impairment of the humerus.  This rating was in effect from November 1966, and thus protected by regulation.  38 C.F.R. § 3.951 (b) (2015).  Beginning September 22, 2011, the Veteran's right shoulder disability has been rated either pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5051, for a total shoulder replacement and residuals, or under Diagnostic Code 5121, as analogous to amputation of the arm.  A 100 percent rating was awarded from September 21, 2011, through September 21, 2012, and from January 8, 2014, through February 28, 2015, the dates of the Veteran's two total shoulder replacement surgeries and corresponding recuperative periods defined by regulation.  After those periods, his disability rating was again reduced to the protected 50 percent rating.  Beginning March 16, 2016, the date of his VA examination, a 90 percent disability has been assigned for his right shoulder disability.  

Ratings for residuals of gunshot wound are most frequently based on the severity of the original injury, the nature and extent of the treatment required and the severity of the residual muscle injury.  Muscle injury ratings will, however, not be combined with peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. §§ 4.55, 4.56, 4.73 (2015).  

A September 2008 VA examination report notes the Veteran's residuals of a gunshot wound to the right shoulder involves Muscle Groups I, II, III, and IV.  All these muscle groups act on the same joint, the shoulder.  Where the shoulder is ankylosed and Muscle Groups I and II are severely disabled, the shoulder disability rating is elevated to the level for unfavorable ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5200, but the muscle groups themselves will not be rated.  38 C.F.R. § 4.55(b)(2) (2015).  

The maximum disability ratings assigned for shoulder impairment based on ankylosis or limitation of motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5201, do not exceed the Veteran's protected 50 percent disability rating.  Likewise, the maximum disability ratings assigned for Muscle Groups I to IV, do not exceed the disability ratings assigned during the pendency of the appeal.  Therefore, the rating criteria under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5304, and 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, and 5203, do not provide for a rating in excess of 50 percent.  

Prior to September 21, 2011

Prior to September 21, 2011, the Veteran's right shoulder disability was assigned a 50 percent disability rating pursuant to Diagnostic Codes 8510-5202.  38 C.F.R. §§ 4.71a, 4.124a.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that damage to the peripheral nerves under Diagnostic Code 8510, is the service-connected disorder, and impairment of the humerus, under Diagnostic Code 5202, is a residual condition. 

Under Diagnostic Code 8510, a 50 percent rating is assigned for severe incomplete paralysis of the dominant arm.  A maximum 70 percent rating is warranted when there is complete paralysis of the dominant arm, with all shoulder and elbow movements lost or severely affected, hand and wrist movement not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015); see also 38 C.F.R. §§ 4.123, 4.124 (2015).  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Introductory Note.  

Under Diagnostic Code 5202, a 50 percent rating is assigned for fibrous union of the dominant shoulder joint.  A 60 percent rating is for assignment for nonunion of the dominant shoulder joint (false flail joint), and an 80 percent rating is for assignment loss of the head for the dominant shoulder joint (flail shoulder).

A May 2008 private treatment record shows there was x-ray evidence of significant arthritis in the right shoulder and of a deformed humeral head with two screw anchors.  The examiner noted that a rotator cuff repair attempt had failed.  While the Veteran had good elbow and hand function, right shoulder abduction was limited to 45 degrees.  The examiner opined that the Veteran would need a reverse humeral arthroplasty versus a large head arthroplasty.  In June 2008, a private treatment record shows that the Veteran's right shoulder active range of motion was "very" limited and his passive external rotation was to approximately 10 to 15 degrees.  Passive forward elevation was just past 90 degrees, with stiffness.  There was no evidence of shoulder instability.  

In September 2008, the Veteran submitted written statements from himself, his brother, his wife, and two daughters regarding the severity of his service-connected disabilities.  In his statement, the Veteran contended that his right arm disability had significantly deteriorated, that it was stiff and very painful, and he experienced less range of motion in the joint.  His one daughter stated that he was able to use his right arm some, but not without pain.  She stated that over time the Veteran's use of his right shoulder became progressively more limited, with near constant pain.  She indicated that he was now unable to do yardwork.  The Veteran's brother stated that the Veteran had chronic shoulder pain and that he was unable to do his own landscaping due to his shoulder disability.  

The Veteran also underwent VA examination in September 2008.  He complained of right shoulder weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation, and grinding.  The Veteran also complained of constant pain in the front and back of his right shoulder that ran down his arm.  He described the severity of his pain as being 7 out of 10, but stated it could go up to 10 out of 10.  He stated that he could not lift his arm higher than 45 to 50 degrees, could not lift more than five pounds without pain, and used his left arm to raise his right arm to shake hands.  The examiner noted that the original injury was a single bullet wound through and through that involved blood vessels, bone fascia, and nerves and required prolonged treatment.  

On physical examination of the right shoulder there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was evidence of impaired muscle tone and loss of substance in Muscle Groups I, II, III and IV.  There was muscle loss in the deltoid muscle.  There was no loss of deep fascia.  Intermuscular scarring was present with adherence of the scars to underlying structures, but no adhesions to the bone.  Right shoulder flexion was to 105 degrees with pain evident at 90 degrees; abduction was to 85 degrees with pain at 80 degrees; external rotation was to 15 degrees with pain at 10 degrees; and internal rotation was to 75 degrees with pain evident at 65 degrees.  The examiner stated that repetitive use limited right arm function by an additional 15 degrees.  There was evidence of weakness, with decreased range of motion and impaired coordination.  Muscle strength in Muscle Groups I and IV was 4/5.  There was no muscle herniation.  There was evidence of tendon damage to the long head of the biceps and pectoralis muscles, as well as bone damage and nerve damage to the right axillary nerves.  Peripheral nerve examination revealed neuralgia with motor dysfunction, demonstrated by weakness with elbow flexion and shoulder adduction, abduction and flexion.  Motor power ranged from 3/5 to 4/5.  Sensory dysfunction was demonstrated by decreased sensation in the right distal extremity in all fingers.  As a result of the Veteran's right shoulder disability he had limited use of the right arm and hand and was unable to push, pull, lift, or carry items with his right hand.  

An August 2009 VA treatment record indicates the Veteran complained of increased right shoulder pain for which he took morphine with minimal relief.  A November 2009 VA magnetic resonance imaging scan of the right shoulder revealed rotator cuff arthropathy.  Range of motion testing revealed evidence of weakness against resistance.  

A private treatment record dated in July 2010 indicates that the Veteran's right shoulder condition remained the same.  The assessment was right shoulder rotator cuff arthropathy with posttraumatic osteoarthritis.  An October 2010 private treatment record primarily evaluating the left shoulder notes that the Veteran did not have much use at all of his right shoulder.  Again the assessment was right shoulder severe cuff arthropathy.  

Although the lay and medical evidence of record indicates that the Veteran's right shoulder disability was consistently manifest by constant and severe pain, as well as significant limitation of motion, there is no evidence of complete paralysis of the upper radicular peripheral nerves necessary to warrant a higher disability rating during this period.  VA and private treatment records, while indicating severe limitation of the right shoulder joint motion, do not indicate that the Veteran's right elbow movement was lost or severely affected at any time prior to September 21, 2011.  In this respect, although the September 2008 VA examiner noted objective evidence of peripheral nerve neuralgia and motor dysfunction, physical examination revealed no more than weakness with right elbow flexion.  All shoulder and elbow movement must be lost or severely affected to warrant a rating for complete paralysis of the upper radicular group.  

The Board has additionally considered other diagnostic codes to provide the Veteran a higher disability rating for the period prior to September 21, 2011.  However, while there is x-ray evidence of deformity of the head of the humerus, there is no evidence of nonunion of the humerus or a loss of the humerus head or flail joint during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Accordingly, the preponderance of the evidence is against a rating in excess of 50 percent; there is no doubt to be resolved; and a higher rating for residuals of a GSW to the right shoulder with neuropathy of the axillary nerves and shortening of the upper extremity is not warranted prior to September 21, 2011.  

September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016.

As noted previously, the Veteran underwent a right shoulder total shoulder replacement on September 21, 2011, and again on January 8, 2014.  38 C.F.R. § 4.71, Diagnostic Code 5051 provides ratings for a shoulder replacement (prosthesis).  Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of shoulder prosthesis.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5203.  Id.  

Private and VA treatment records following the Veteran's first total shoulder replacement surgery on September 21, 2011, shows the Veteran had frequent recurring infections, with associated pain and swelling and was treated for associated cellulitis on at least two occasions.  He underwent several procedures to debride the site of the infections.  

VA and private treatment records following the Veteran's second total shoulder replacement surgery on January 8, 2014, indicate the Veteran experienced significant and constant right shoulder pain.  An October 2014 private treatment record indicates significant right shoulder weakness in all planes of movement with pain closer to the elbow than the shoulder.  It was noted that the neurovascular system was intact.  Despite undergoing physical therapy, a VA treatment record shows the Veteran had poor gleno-humeral and scapular movement and infraspinatus atrophy in September 2014.  Subsequent VA and private treatment records show ongoing intermittent complaints of right shoulder pain and weakness.  

A March 2016 VA examiner found that the Veteran did not have loss of the head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  The examiner further determined that the Veteran had intermediate degrees of residual weakness, pain, and limitation of motion following his 2011 total shoulder replacement right shoulder surgery and residual pain, weakness and decreased range of motion following arthroscopic or other shoulder surgeries.  

Despite the March 2016 VA examiner's findings of intermediate degrees of residuals, by resolving reasonable doubt in the Veteran's favor, the Board finds that for the periods from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016, the right shoulder disability warrants a higher disability rating of 60 percent, as contemporaneous VA and private treatment records show post surgical right shoulder residuals of severe painful motion and weakness that were not resolved by the total shoulder replacement surgeries.  

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's status post right shoulder total shoulder replacement, is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the Rating Schedule.  During these time periods, the evidence of record continues to show no more than severe incomplete paralysis of the upper radicular peripheral neuropathy and as there is no evidence of complete paralysis, a 70 percent disability rating is not warranted under Diagnostic Code 8510.  Likewise, while there is evidence of humeral deformity, there continues to be no evidence of the loss of the head of the humerus during these time periods to warrant an 80 percent disability rating under Diagnostic Code 5202.  Finally, there is also no indication that the disability would be equally well served by an amputation with a suitable prosthesis during these time periods to warrant a higher disability rating under Diagnostic Code 5121.  

In summary, a 60 percent rating, but no more, is warranted for the periods from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016.  

Beginning March 16, 2016

Beginning March 16, 2016, the Veteran's residuals of a gunshot wound to the right shoulder status post TSR, is rated at the maximum 90 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5121, analogous to amputation of the dominant arm above the insertion of the deltoid muscle.  A 100 percent disability rating is warranted when there is combined anatomical loss or loss of use of more than one extremity.  38 C.F.R. § 4.71a, Diagnostic Codes 5104 to 5111 (2015).  

On March 16, 2016, the Veteran underwent another VA examination.  Although range of motion testing indicated limited range of motion, the Veteran was unable to perform repetitive testing due to weakness and pain.  The right deltoid was completely atrophied and there was fairly extensive scarring anteriorly and posteriorly.  The examiner found that right shoulder functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  

VA and private treatment records, while indicating that the Veteran has also undergone a total shoulder replacement in his nonservice-connected left shoulder, do not indicate the anatomical loss or loss of use of any of the Veteran's other extremities.  Therefore, the preponderance of the evidence is against a rating in excess of 90 percent; there is no doubt to be resolved; and a higher rating for residuals of a gunshot wound to the right shoulder status post total shoulder replacement is not warranted beginning March 16, 2016.  

Extraschedular and Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected right shoulder disorder was evaluated as an gunshot wound effecting the musculoskeletal system and peripheral nerves pursuant to 38 C.F.R. §§ 4.71a, 4.73, 4.124a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

Prior to September 22, 2011, the Veteran's residuals of a gunshot wound to the right shoulder with neuropathy of the axillary nerve and shortening of the upper extremity was manifested by severe incomplete paralysis of the upper radicular peripheral nerves; there was no objective evidence of complete paralysis with complete loss of all shoulder and elbow movements or of severely affected shoulder and elbow movements.  For the periods from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016, the Veteran's residuals of a gunshot wound to the right shoulder status post total shoulder replacement was manifest by chronic residuals of severe painful right shoulder motion and weakness; there was no evidence of complete paralysis of the right upper radicular peripheral nerves, or of loss of the head of the humerus, or loss of use of the right arm that was equally well served by an amputation with a suitable prosthesis.  Since March 16, 2016, the Veteran's residuals of a gunshot wound to the right shoulder status post total shoulder replacement is manifest by functioning so diminished in the right arm that amputation with prosthesis would equally serve the Veteran; there is no evidence of anatomical loss or loss of use of another extremity.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations assigned throughout the appeal period are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.71a, 4.73, 4.124a; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Moreover, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right shoulder disorder, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when manifestations of the Veteran's service-connected right shoulder varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against ratings in excess of those currently assigned for the Veteran's service-connected right shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 50 percent for residuals of a gunshot wound to the right shoulder with neuropathy of the axillary nerve and shortening of the upper extremity prior to September 21, 2011, is denied.  

A disability rating of 60 percent for residuals of a gunshot wound to the right shoulder status post total shoulder replacement, from September 22, 2012, through January 7, 2014, and from March 1, 2015, through March 15, 2016, is granted.

A disability rating in excess of 90 percent for residuals of a gunshot wound to the right shoulder status post total shoulder replacement beginning March 16, 2016, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


